Title: From Thomas Jefferson to Lafayette, 30 March 1804
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Washington Mar. 30. 1804.
          
          I formerly, my dear friend, mentioned to you my wish that we might be able to get the value of your lands here increased by a permission to locate them in some more favorable position. but I feared to represent this to you as any thing more than a wish, that no false hopes might be excited. you understand yourself how little we can answer for the determinations of numerous bodies of men, of independant minds, every one deciding according to his own judgment and his own conscience. the whole session of Congress had passed over to the last day, without offering an opportunity of making any proposition of this kind under circumstances which could ensure it. on the last morning of the session a member of the Senate calling on me to take leave, we happened to speak of N. Orleans and the uneasiness which mr L. is exciting there. I told him there was a measure which would place that country in entire tranquility and safety: that if they would permit your lands to be located in the territory of Orleans they would be so valuable that they might induce you to come over with your family and establish yourself there: and that I had rather have your single person there than an army of ten thousand men for the purpose of securing the tranquility & preservation of the country; that you would immediately attach all the antient French inhabitants to yourself and the US. and would reduce to nullity the disorganising foreign adventurers who were flocking thither. it ended in a promise on his part to introduce an amendatory clause in a bill which was to be read in the Senate for the 3d. time that morning. I immediately gave information to mr Dawson and some other friends in the lower house that such an amendment would be sent by the Senate to the H. of R. and recommended attention to it. it passed both houses without a dissenting voice. I inclose an authenticated copy of the clause. I this day write to Governor Claiborne at New Orleans to get the best information in his power for locating them on vacant parts the most fertile & nearest to N. Orleans which can be found. my present expectation is that the whole may be laid on sugar lands on the Chafaleya branch of the Missisipi the value of which would not be easily calculated. in saying that they would be of more than five times the value of what they would have been under the former location, I am far below my idea of them. I know no reason why they should be estimated lower than the same quantity in a West India island. and can it be only a wish that it may induce you to come over and plant your family in a country where every circumstance will give them eminence & prosperity? this may be wished, but can be properly weighed only by yourself, Made. de la Fayette & your friends. it is not for us to decide between the eminence which rests on the affections of a self governing nation, and that which is raised on other circumstances. you have an acquaintance with both. when Governor Claiborne shall have reported the positions in which your lands may be located, mr Madison, mr Gallatin & myself will decide for the best, & inform you, and if a proper power comes, the lands shall be surveyed & a grant immediately signed. present me respectfully to Made. de la Fayette, M. and Made. de Tessé and be assured yourself of my affectionate friendship.
          
            Th: Jefferson 
          
        